DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS’ filed on 03/24/21, 04/23/21, 05/19/21 are accepted.

Drawings
The drawings filed on 02/24/17 are accepted.

Examiner’s Note - 35 USC § 101
As discussed in the previous action, claims 21-40 qualify as eligible subject matter under 35 U.S.C. 101. However, in the response of 05/19/21, claim 38 has been cancelled and new claim 41 has been added. For similar reasons as previously discussed, claims 21-37 and 39-41 qualify as eligible subject matter under 35 U.S.C. 101. 

Allowable Subject Matter
Claims 21-37 and 39-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 21, the below limitations, when viewed as a whole, were not found, taught, or disclosed by the prior art. Independent claims 30 and 36 recite similar limitations.
determining a global navigation satellite system (GNSS) altitude for a mobile device while the mobile device is in an outdoor area and a databased containing an altitude map for at least the outdoor area is not available, wherein the GNSS altitude is based on data from a GNSS receiver
determining a global navigation satellite system (GNSS) horizontal location for the mobile device while the mobile device is in the outdoor area and the database containing the altitude map is available, wherein the GNSS horizontal location is based on data from the GNSS receiver, wherein the apparatus has access to the database containing the altitude map for at least the outdoor area, wherein the altitude map indicates a plurality of altitude values respectively for a plurality of locations in the outdoor area, and wherein the plurality of locations include the determined GNSS horizontal location
wherein the mobile device is tracked using the GNSS altitude based on the GNSS receiver, the outdoor altitude based on the altitude map and the GNSS receiver, and the indoor altitude based on the pressure sensor

Although related concepts were found in the art (see current and previously cited prior art), the combined specifics of the above limitations were not found. The examiner also could not find adequate motivation to try to combine many piecemeal references, that may have related to certain above individual limitations in a vacuum, in order to arrive at the claimed whole. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Itagaki (US PgPub 20130289871) discloses positional information providing system, navigation system, and terminal device.
Gum et al (US PgPub 20150247917) discloses opportunistic calibration of a barometer in a mobile device.
Venkatraman et al (US PgPub 20180206078) discloses method and apparatus for handling building pressurization during indoor positioning.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148.  The examiner can normally be reached on M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.S.L/Examiner, Art Unit 2862                                                                                                                                                                                                        08/28/21

/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865  
09/15/2021